Per Curiam : Defendant in error filed a bill to enjoin the collection of a note and mortgage, because they were not stamped according to the act of congress, and that the same be cancelled, and for naught held. He claimed to be the owner of the mortgaged property. This court has frequently decided, that a stamp is not necessary to the validity of such instruments, and to their admissibility as evidence, in the courts. Latham v. Smith, 45 Ill. 29; Craig v. Dimock, 47 Ill. 308; Bunker v. Green, 48 Ill. 243 ; Hanford v. Obrecht, 49 Ill. 146. The decree must be reversed and cause remanded. Decree reversed.